sentence. According to appellant, the district court's order denying the
                motion to correct an illegal sentence was not final when entered because
                the State had submitted the draft of the order to the court and appellant
                at the same time and therefore the court "was entirely precluded from
                considering [his] response to the draft Findings until after the Findings
                were signed by the district court and filed by the clerk's office." Appellant
                relies on Byford v. State, 123 Nev. 67, 156 P.3d 691 (2007).
                            The concerns expressed by appellant do not alter the finality
                of the order entered on July 23, 2013. That order clearly and finally
                resolved the motion; it includes detailed findings and conclusions. It was
                signed by the judge and filed with the clerk. At that point, the 30-day
                appeal period started to run. See NRAP 4(b)(1)(A) ("[T]he notice of appeal
                by a defendant or petitioner in a criminal case shall be filed with the
                district court clerk within 30 days after entry of the judgment or order
                being appealed."); NRAP 4(b)(4) ("A judgment or order is entered for
                purposes of this Rule when it is signed by the judge and filed with the
                clerk."). Even assuming that the district court did not provide appellant
                with the opportunity to be heard on the proposed findings of fact and
                conclusions of law, the error does not affect the finality of the order or the
                time to file an appeal. If anything, the error would be a matter to be
                addressed on appeal. Nothing in Byford is to the contrary.
                            Appellant also seems to suggest that the order entered on July
                23, 2013, was not final because if he had had the opportunity to object, he
                would have been able to establish another ground for the district court to
                grant the motion. The opportunity to respond to a proposed order drafted
                by a prevailing party "is important to ensure that the proposed order
                drafted by the prevailing party accurately reflects the district court's

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                findings."   Byford,   123 Nev. at 69, 156 P.3d at 692. It is not an
                opportunity to present new issues or arguments. Here, the objection filed
                by appellant had nothing to do with whether the proposed order
                accurately reflected the district court's findings. Instead, as the district
                court concluded, the objection was a thinly veiled effort to convince the
                district court to reconsider its decision to deny the motion to correct an
                illegal sentence based on an issue that had not been raised in that motion.
                Again, the fact that appellant wanted to raise a new issue after the
                district court had entered its order resolving the motion does not alter the
                finality of the district court's order or the time for filing a notice of appeal
                from that order.
                             Finally, appellant argues that the notice of appeal was timely
                filed because the objection to the findings of fact, conclusions of law, and
                order denying the motion to correct an illegal sentence was the functional
                equivalent of a motion in arrest of judgment. This argument is not
                persuasive for two reasons.
                             First, the objection was not a motion in arrest of judgment. A
                motion in arrest of judgment must "be made within 7 days after
                determination of guilt or within such further time as the court may fix
                during the 7-day period" and may be granted where "the indictment,
                information or complaint does not charge an offense" or where "the court
                was without jurisdiction of the offense charged." NRS 176.525. The
                objection filed by appellant meets none of these requirements. It was filed
                more than a decade after the determination of guilt and the time for filing
                a motion in arrest of judgment was not extended within the statutory
                period. More importantly, the objection had nothing to do with the
                grounds provided by statute for a motion in arrest of judgment: it was

SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A
                  about the sentence imposed, not whether the charging document charged
                  an offense or whether the district court had jurisdiction over the charged
                  offense. The objection was not presented to the district court as a motion
                  in arrest of judgment and its contents and timing do not suggest that it
                  was intended or could be construed as such a motion.
                              Second, even if the objection could be construed as a motion in
                  arrest of judgment, the objection did not toll the time for filing a notice of
                  appeal from the order denying the motion to correct an illegal sentence
                  and the order denying the objection was not appealable. A timely motion
                  in arrest of judgment only tolls the time for taking an appeal from the
                  judgment of conviction. NRAP 4(b)(3)(A) (providing that if a timely motion
                  in arrest of judgment has been filed, "an appeal from a judgment of
                  conviction may be taken within 30 days after the entry of an order denying
                  the motion"). As this appeal is not from a judgment of conviction, the
                  tolling provision in NRAP 4(b)(3)(A) does not apply. And while NRS
                  177.015(1)(b) provides for an appeal from "an order of the district court
                  granting. . . a motion in arrest of judgment," (emphasis added), it says
                  nothing about an order denying a motion in arrest of judgment. An order
                  denying a motion in arrest of judgment could only be reviewed on appeal
                  from a judgment of conviction as an intermediate order. NRS 177.045
                              Appellant has not demonstrated that he filed a timely notice of
                  appeal from the order denying his motion to correct an illegal sentence or
                  that the subsequent order denying his objection was appealable.




SUPREME COURT
        OF
     NEVADA

                                                        4
(0) 1947A     •
                Accordingly, we conclude that this court lacks jurisdiction over this
                appeal. We therefore
                              ORDER this appeal DISMISSED.


                                                              , J.



                po
                Parraguirre



                cc:   Hon. Michelle Leavitt, District Judge
                      Law Office of Patricia M. Erickson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     5
(0) 1947A